Title: To George Washington from Robert Digby, 10 June 1782
From: Digby, Robert
To: Washington, George


                  
                     Sir
                     New York 10th June 1782
                  
                  My Feelings prompted me to grant Messrs Aborn and Bowen
                     Permission to wait on Your Excellency to represent their miserable Situation,
                     And if Your Excellency’s feelings on this occasion are like mine you will not
                     hesitate one moment releiving both the Brittish and Americans suffering under
                     confinement. I have the Honor to be Your Excellency’s Very Obedient Servant
                  
                     Robt: Digby
                     
                  
               